742 N.W.2d 368 (2007)
Tom BRIGGS, Personal Representative for the Estate of Thomas E. Briggs, Deceased, Plaintiff-Appellee,
v.
OAKLAND COUNTY, Supervisor Devitta, Sergeant Clark, Deputy Hubble, Deputy Rhyndress and Deputy Jones, Defendants, and
Deputy Szydlowski, Deputy Vasquez, Sandy Stetz, R.N., Debbie Tipton, R.N., and Connie Zamora, Defendants-Appellants.
Docket No. 134837. COA No. 268730.
Supreme Court of Michigan.
December 28, 2007.
*369 On order of the Court, the application for leave to appeal the July 31, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.